Exhibit 99.i(2) SEWARD & KISSEL LLP treet, NW Suite 800 Washington, D.C.20001 202-737-8833 August 29, 2013 Broadmark Funds 300 Drake's Landing Road Suite 150 Greenbrae, California94904 Ladies and Gentlemen: We hereby consent to the reference to our name under the caption "Legal Counsel" in the Statement of Additional Information filed as part of the post-effective amendment No. 2 to the Form N-1A registration statement for Broadmark Funds (File No. 333-185002).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Sincerely, /s/ Seward & Kissel LLP Seward & Kissel LLP
